20-12094-mew   Doc 12-7   Filed 09/11/20 Entered 09/11/20 15:52:21   Exhibit 7
                                   Pg 1 of 5




                     EXHIBIT 7
FILED: MONROE COUNTY CLERK 08/26/2020 05:01 PM                                                  INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 100                 Doc 12-7    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:7 08/26/2020
                                                         Pg 2 of 5
              MONROE COUNTY CLERK’S OFFICE                           THIS IS NOT A BILL. THIS IS YOUR RECEIPT.


                                                              Receipt # 2473360

                                                              Book    Page   CIVIL

   Return To:                                                 No. Pages: 4
   AARON H. MARKS
   601 Lexington Avenue                                       Instrument: EXHIBIT(S)
   NEW YORK, NY 10022
                                                              Control #:         202008261334
                                                              Index #:           E2020003156

                                                              Date: 08/26/2020

    Posadas de Puerto Rico Associates, L.L.C.                 Time: 5:02:19 PM




    Condado Plaza Acquisition, LLC
    Condado Plaza Acquisition Lagoon, LLC
    Condado Acquisition Plaza Ocean, LLC




   Total Fees Paid:                                   $0.00

                                                              Employee:




   State of New York

   MONROE COUNTY CLERK’S OFFICE
   WARNING – THIS SHEET CONSTITUTES THE CLERKS
   ENDORSEMENT, REQUIRED BY SECTION 317-a(5) &
   SECTION 319 OF THE REAL PROPERTY LAW OF THE
   STATE OF NEW YORK. DO NOT DETACH OR REMOVE.

                          JAMIE ROMEO

                      MONROE COUNTY CLERK
 202008261334                                                                    Index #
                                                                               INDEX     : E2020003156
                                                                                       NO.   E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC. 20-12094-mew
            NO. 100        Doc 12-7   Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                         RECEIVEDExhibit
                                                                                  NYSCEF:7 08/26/2020
                                               Pg 3 of 5




                                 EXHIBIT A
 202008261334                                                                                           IndexNO.
                                                                                                      INDEX  #: E2020003156
                                                                                                                  E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC. 20-12094-mew
            NO. 100              Doc 12-7      Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                  RECEIVEDExhibit
                                                                                           NYSCEF:7 08/26/2020
                                                        Pg 4 of 5


         Visit coronavirus.gov for the latest Coronavirus Disease (COVID-19) updates.
         Read the White House Guidelines for Opening Up America Again.


  HHS.gov                                                                               U.S. Department of Health & Human Services




    FOR IMMEDIATE RELEASE                                                                 Contact: HHS Press Office
    January 31, 2020                                                                                         202-690-6343
                                                                                                         media@hhs.gov


  Secretary Azar Declares Public Health Emergency for United States for
  2019 Novel Coronavirus
  Health and Human Services Secretary Alex M. Azar II declared a public health emergency for the entire
  United States to aid the nation’s healthcare community in responding to 2019 novel coronavirus.

  “While this virus poses a serious public health threat, the risk to the American public remains low at this
  time, and we are working to keep this risk low,” Secretary Azar said. “We are committed to protecting the
  health and safety of all Americans, and this public health emergency declaration is the latest in the series
  of steps the Trump Administration has taken to protect our country.”

  The emergency declaration gives state, tribal, and local health departments more flexibility to request that
  HHS authorize them to temporarily reassign state, local, and tribal personnel to respond to 2019-nCoV if
  their salaries normally are funded in whole or in part by Public Health Service Act programs. These
  personnel could assist with public health information campaigns and other response activities.

  The Centers for Disease Control and Prevention is working closely with state health departments on
  disease surveillance, contact tracing, and providing interim guidance for clinicians on identifying and
  treating coronavirus infections. HHS is working with the Department of State to assist in bringing home
  Americans who had been living in affected areas of mainland China. HHS divisions also are collaborating
  with industry to identify and move forward with development of potential diagnostics, vaccines, and
  therapeutics to detect, prevent, and treat 2019-nCoV infections.

  In declaring the public health emergency, Secretary Azar acted within his authority under the Public
  Health Service Act. This declaration is retroactive to January 27, 2020.

  This U.S. public health emergency declaration follows a declaration by the World Health Organization that
  spread of the virus constituted a public health emergency of international concern.

                                                             ###
 202008261334                                                                                                       IndexNO.
                                                                                                                  INDEX  #: E2020003156
                                                                                                                              E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC. 20-12094-mew
            NO. 100                            Doc 12-7            Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                      RECEIVEDExhibit
                                                                                                               NYSCEF:7 08/26/2020
                                                                            Pg 5 of 5




                                                         Secretary Azar signs the Public Health
                                                                     Emergency Declaration

                                                                                      ###


  Note: All HHS press releases, fact sheets and other news materials are available at https://www.hhs.gov/news.

  Like HHS on Facebook     , follow HHS on Twitter @HHSgov     , and sign up for HHS Email Updates.

  Last revised: January 31, 2020
